Citation Nr: 1502911	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  09-44 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, chronic right knee pain.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, chronic left knee pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to November 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In July 2011, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.  In addition, in July 2011, the Veteran submitted additional medical evidence directly to the Board with a waiver of initial RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

The Board remanded the case in September 2011 to afford the Veteran a VA rating examination.  The case has now been returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by painful motion, stiffness, swelling, and giving way of the knee joint; there is no evidence of dislocation or removal of semilunar cartilage; and flexion is limited to no worse than 90 degrees and extension to zero degrees. 

2.  The Veteran's left knee disability is manifested by painful motion, stiffness, swelling, and giving way of the knee joint; there is no evidence of dislocation or removal of semilunar cartilage; and flexion is limited to no worse than 90 degrees and extension to zero degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the service-connected right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256-63 (2014).

2.  The criteria for a disability rating in excess of 10 percent for the service-connected left knee disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256-63 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the July 2011 Board hearing, the undersigned explained to the Veteran the issue on appeal, as well as the elements required to substantiate his claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's September 2011 Remand, the Appeals Management Center (AMC) provided the Veteran with a new VA rating examination and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's September 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  

An initial letter dated March 2007 was later supplemented by a September 2008 letter which provided notice of the manner in which a disability rating is determined.  Although the September 2008 letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him.  He was subsequently provided adequate notice in September 2008 and given 12 months to respond with additional argument and evidence.  The claim was also readjudicated, and a statement of the case (SOC) was provided to the Veteran in September 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran with appropriate VA examinations in April 2007, December 2009 and October 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disabilities.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent for his left knee disability and right knee disability.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45.

The Veteran currently has 10 percent ratings for his right knee disability and left knee disability, rated under DC 5010, which instructs that arthritis, due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under DC 5003.  Diagnostic Code 5003 states that degenerative arthritis established by X ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2014).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2014).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2014).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

In April 2007, the Veteran underwent a VA examination.  The examiner determined there were no functional limitations on standing or walking.  The Veteran endorsed bilateral pain in the knees, especially with straightening after full flexion.  There report noted no flare-ups of joint disease.  The Veteran had a normal gait.  Range of motion testing revealed bilateral knee flexion to 140 degrees, with pain at 130 degrees.  There was no additional limitation of motion on repetitive use.  The examiner noted bilateral crepitus, but no clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, other tendon or bursa, or any other knee abnormality.  X-ray results revealed bilateral degenerative changes, worse in the right knee.

Private treatment records with Dr. R.D. dated February 2007 show there was evidence of patellar tilt with a small popliteal cyst on the left knee, but no abnormal chondral changes. 

At a December 2009 VA examination, the Veteran reported the course of his knee disabilities had become progressively worse.  The Veteran endorsed treatment including medication, physical therapy, bracing, exercise program, activity limitation, and injections.  The Veteran described his response to treatment as fair.  On examination, the Veteran had no joint deformity, giving way, instability, incoordination, periods of dislocation or subluxation, effusions, or flare-ups of joint disease.  Bilaterally, the Veteran did have pain, stiffness, weakness, decreased speed of joint motion, 1 to 3 episodes of locking per month, and tenderness.  There were no incapacitating episodes of arthritis, but the Veteran was only able to stand up to an hour and walk between a quarter and 1 mile.  

On examination, the Veteran's gait was normal, though the examiner noted crepitus and tenderness of the bilateral joints, with clicks or snaps.  Range of motion testing revealed bilateral flexion of 0 to 140 degrees, with normal extension to 0 degrees.  Though there was objective evidence of painful motion, there was no additional loss of motion following repetitions of range of motion.  X-ray results showed mild degenerative changes in the left knee.

The Veteran additionally reported that he was employed full time, but reported his disability significantly affected his occupation, noting decreased mobility, decreased manual dexterity, difficulty lifting and carrying, and pain.  

In October 2011, the Veteran underwent another VA examination.  Range of motion testing revealed right knee flexion to 110 degrees, with objective evidence of painful motion at 90 degrees.  The left knee achieved 120 degrees of flexion, with objective evidence of pain at 90 degrees.  The Veteran had 0 degrees extension bilaterally, with no objective evidence of painful motion.  Repetitive use testing revealed 105 degrees flexion and 0 degrees extension in the right knee, and 120 degrees flexion and 0 degrees extension in the left knee.  Functional loss included less movement than normal in the right knee, and painful movement in both knees.  The Veteran had pain on palpation at the joint line or soft tissue of both knees and full strength in both knees.  Joint stability testing revealed normal results for anterior instability, posterior instability, and medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation or dislocation, shin splints, meniscal conditions, or joint replacement.  The examiner noted the Veteran's occasional use of a cane.  The examiner determined that the imaging studies of the Veteran's knees showed there was evidence of traumatic arthritis, but no patellar subluxation or any other significant diagnostic result.

The examination report also notes that the Veteran reported functional impairment, to include difficulty climbing a ladder, bending, and squatting.

The Veteran has also submitted lay evidence in support of his claim.  In July 2008, the Veteran submitted a statement indicating that he required medication and painful shots for his knees that failed to provide substantial relief.  He reported restricted activities of daily living due to his knees giving out "instantaneously" and limited mobility because of pain and popping in the joints.

In July 2008, the Veteran's 12 year old stepson submitted a letter, in which he stated that he used to play basketball with the Veteran, but that the Veteran had lately complained of painful knees and could no longer play.

The same month, the Veteran's wife submitted a letter stating that over the past years she witnessed the Veteran's daily activities decline due to moderate-severe pain in his knees.  She reported that although she and the Veteran used to engage in strenuous activities, such as hiking and bike riding, he could no longer participate.  

In November 2009, the Veteran submitted a statement along with his certification of appeal, indicating that his pain had increased, along with his treatment and medication.  He endorsed pain in his back due to an inability to lift properly, which resulted from his knee disabilities.  He again reported limitation in his daily activities and increased absenteeism at work due to pain.

The Veteran's VA outpatient treatment records indicate ongoing treatment for his knee disabilities.  Treatment records consistently indicate the Veteran maintained good range of motion, crepitus, negative v/v stress test, negative Lachman's, negative McMurray's test, and positive Clarkes.  The reports list a diagnostic assessment of bilateral chondromalacia patella and patellofemoral dysfunction.

Additionally, in July 2011, the Veteran testified at a Board Video Conference Hearing.  The Veteran described constant aching, particularly with activities such as climbing, walking up a hill, kneeling, and standing up from a stooping or kneeling position.  Specifically the Veteran mentioned giving way, explaining that there were pain issues and an occasional sharp crack when he stood, that would then require him to catch himself.  He clarified that he had never, in fact, fallen to the ground but had always caught himself.  He described the occurrence as sporadic, noting that it could be triggered by the prior day's activities or weather.  The Veteran denied limitation of motion, but endorsed some swelling, weakness, and stiffness, stating that if he sat in one position for too long, his knees would lock up and he would have to crack them loose.  He also noted a lot of popping.  The Veteran stated that he wore knee braces when he went to work, but tried not to wear them otherwise as he had been advised they cause weakness in the knees.  He also reported using a cane sometimes to help him get up, and that he avoided activities like walking in the park or playing a game because of the pain and residual tenderness afterwards.  He further noted that his disability had resulted in the use of "a fair amount" of sick leave, and use of the Family Medical Leave Act, "through a doctor."  The Veteran also noted that his range of motion was generally preserved through daily stretching exercises, but his problems included pain and weight-bearing issues including kneeling down, standing up from a kneeling position, walking upstairs, walking up a ladder, and walking up or down a hill or any incline.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veteran's right and left knees had flexion limited at most to 90 degrees with objective evidence of pain, as reflected in a October 2011 VA examination.  The flexion of the Veteran's right and left knees must be limited to 30 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Diagnostic Code 5260 therefore cannot serve as a basis for increased ratings in this case.  Similarly, increased ratings are not warranted under Diagnostic Code 5261.  The Veteran had full extension in both knees on all of the above examinations.  The Veteran's right knee and left knee extension would have to be limited to 15 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  Because there is no evidence that the Veteran's right knee and left knee extension were limited to 15 degrees, Diagnostic Code 5261 cannot serve as a basis for increased ratings for the Veteran's right knee and left knee disabilities.     

As noted above, the Veteran is already in receipt of a 10 percent evaluation for each knee for traumatic arthritis, as shown by April 2007 and December 2009 VA examinations.  Based on the evidence of record, it is apparent that the Veteran is not entitled to compensable ratings based on the degree of limitation of motion of the right knee and left knee.  The Veteran's ranges of motion have been, at worst, zero degrees extension to 90 degrees flexion throughout his appeal.  The VA examiner considered the Veteran's pain in determining his ranges of bilateral knee motion, and found that his ranges of motion remained the same following repetitive testing.  The medical evidence of record collectively indicated the presence of pain and crepitus in the bilateral knees, for which the Veteran is already in receipt of a 10 percent rating for each knee under DC 5003.

In making the determination that the Veteran is not entitled to ratings higher than 10 percent for his right knee and left knee disabilities, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board acknowledges the Veteran reported at his July 2011 Board hearing that both his knees had functional impairment, with a limiting factor of pain, cracking, giving way, swelling, weakness, and stiffness.  However, the medical evidence on all examinations indicates that upon repetitive motion, the Veteran did not have additional functional impairment or loss of motion to a compensable degree caused by pain, weakened movement, excess fatigability, or incoordination of the knees.  Thus, even considering the objectively confirmed findings of pain and crepitus, as well as the Veteran's complaints of popping, stiffness, weakness, and swelling, the evidence does not show that the right knee and left knee are limited in motion to 15 degrees extension or 30 degrees flexion, i.e., the requirements for 20 percent ratings under Diagnostic Codes 5260 and 5261, and thus the requirements for increased ratings are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable ratings for limitation of extension or flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  At the December 2009 VA examination, and again at his July 2011 Board hearing, the Veteran described feelings of instability, stating that the pain and popping in his knees caused him to feel as though his knee was giving way.  He added that he had never fallen, but frequently held something when rising from a seated position to avoid falling.  However, there is no objective medical evidence of joint instability, and the October 2011 examination showed that instability test results were all normal.  The Board accords the expert medical evidence more evidentiary weight, as the examiners considered the Veteran's complaints, yet determined that there was no instability.  Without sufficient evidence of recurrent subluxation or lateral instability, a separate rating is not warranted under Diagnostic Code 5257.

In considering the applicability of other diagnostic codes, the Board finds that DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination demonstrate any objective finding of genu recurvatum, impairment of the tibia and fibula, removal or dislocation of semilunar cartilage, or ankylosis of the knees.  

The Veteran is competent to describe his symptoms, and he is credible in his belief that the severity of his right and left knee disabilities are such that higher evaluations are warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  His competent and credible lay evidence, however, is outweighed by the competent and credible medical findings of the VA and private examiners because they have expertise in evaluating the true severity of the Veteran's disabilities against the backdrop of such disabilities in general.  The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his right and left knee disabilities.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, DCs 5003, 5010, 5257, 5260, 5261 (2014); see also Fenderson, supra. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for ratings in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluations for the Veteran's knee disabilities are not inadequate.  The Veteran has endorsed pain, weakness, stiffness, and feelings of giving way, all of which are contemplated by the schedular criteria.  The Veteran merely disagrees with the assigned evaluations for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is employed.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, chronic right knee pain, is denied.

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, chronic left knee pain, is denied.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


